Case: 13-10871      Date Filed: 03/24/2014   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 13-10871
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:12-cv-03325-RLV



DENISE DORSEY,

                                                                   Plaintiff-Appellant,

                                        versus

CITIMORTGAGE, INC.,

                                                                 Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (March 24, 2014)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Denise Dorsey, proceeding pro se, appeals the district court’s dismissal of

her state and federal civil rights claims, brought under diversity jurisdiction, 28
              Case: 13-10871     Date Filed: 03/24/2014    Page: 2 of 4


U.S.C. § 1332, and the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq.,

against CitiMortgage, Inc. (“Citi”). In November 2010, Dorsey filed a Verified

Complaint for Emergency Injunctive Relief and Declaratory Judgment against Citi

in the Superior Court of Clayton County, Georgia. She alleged that Citi lacked any

legal or equitable interest in the note and security deed to her home, and hence

lacked standing to foreclose. Dorsey also claimed that the foreclosure sale notice

failed to comply with the notice provisions of O.C.G.A. § 44-14-162.2. Citi

removed the case to the United States District Court for the Northern District of

Georgia. In November 2011, the district court granted Citi judgment on the

pleadings on all of Dorsey’s claims.

      The action now before us on appeal was filed on September 6, 2012 in the

Superior Court of Clayton County. Dorsey disputed the amount in default and

alleged that Citi had not credited her attempted payments to her mortgage loan

account since April 2010, in violation of TILA. She also claimed, once again, that

Citi lacked standing to foreclose on her home and that the notice of foreclosure

was inadequate under Georgia law. Citi removed the case to the United States

District Court for the Northern District of Georgia. On January 28, 2013, the

district court dismissed this action on res judicata grounds.

      We review de novo a dismissal based on res judicata. Ragsdale v.

Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999). “Although state law


                                          2
                Case: 13-10871       Date Filed: 03/24/2014      Page: 3 of 4


governs whether a state court judgment bars a subsequent federal diversity action, .

. . [w]hen [the] prior action [was] brought in diversity in federal court, the federal

law of res judicata governs in a second suit brought in diversity.” Commercial Box

& Lumber v. Uniroyal, Inc., 623 F.2d 371, 373 (5th Cir. 1980); 1 accord Citibank,

N.A. v. Data Lease Financial, Corp., 904 F.2d 1498, 1501 (11th Cir. 1990)

(“[E]ven in a case which rests its subject matter jurisdiction solely upon diversity

of citizenship, a federal court must apply federal law to determine the preclusive

effect of a prior federal court decision.”).2 Under federal law, a claim is barred by

res judicata if all four of the following elements are present: “(1) there is a final

judgment on the merits; (2) the decision was rendered by a court of competent

jurisdiction; (3) the parties, or those in privity with them, are identical in both suits;

and (4) the same cause of action is involved in both cases.” Ragsdale, 193 F.3d at

1238. Each of these elements is present here.

       The prior decision granting judgment on the pleadings is a final judgment on

the merits rendered by a court of competent jurisdiction. The parties in this action

are identical to the parties in the prior action. And the same cause of action is

       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.
        2
          The district court applied Georgia law, instead of federal law, to determine the
preclusive effect of the judgment in Dorsey’s earlier lawsuit. This was error. However, this
error does not warrant reversal because we conclude that application of the federal standard
would yield the same result. Cf. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir.
2001) (noting that “we may affirm [the] judgment on any ground that finds support in the record”
(internal citations and quotations omitted)).


                                               3
              Case: 13-10871     Date Filed: 03/24/2014    Page: 4 of 4


involved in both cases because both cases arise “out of the same nucleus of

operative fact” and “is based upon the same factual predicate.” Ragsdale, 193 F.3d

at 1239. The events giving rise to Dorsey’s claims in her present action, including

the TILA claim, occurred before Dorsey filed her complaint in the prior action.

Thus, these claims “were raised or could have been raised” in the first lawsuit. Id.

at 1238.

      As all four elements of res judicata are satisfied, we affirm the district

court’s dismissal of Dorsey’s complaint as barred by the doctrine of res judicata.

      AFFIRMED.




                                          4